BERZON, Circuit Judge,
concurring.
I concur in the disposition but on a somewhat different analysis:
Any remand for resentencing, even if limited, must be understood to require the district court to devise a sentence for the conviction as a whole that is not in violation of the United States Sentencing Guidelines (the “Guidelines”). So, for example, if adjusting the erroneous sentence on one count required “regrouping” it with other counts upon resentencing to be proper under the Guidelines, the court on remand would have to regroup. Similarly, on remand the new sentence overall would have to comply with the “one-book” rule. See U.S.S.G. § lBl.ll(b)(2) (requiring application of the Guidelines Manual in effect on a particular date in its entirety).
In this instance, the district court erred when resentencing Lomow because it applied § 5K2.19 of the 2001 Guidelines, in violation of the ex post facto clause of the Constitution. See United States v. Ortland, 109 F.3d 539, 546 (9th Cir.1997) (holding that “when application of a version of the Guidelines enacted after the offense leads to a higher punishment than would application of the Guidelines in effect at the time of the offense, there is an ex post facto problem”); see also United States v. Maldonado, 242 F.3d 1, 5 (1st Cir.2001) (holding that application of § 5K2.19 to defendant was error because downward departure for post-sentencing rehabilitation was permissible at the time defendant committed the offense). Section 5K2.19, enacted after Lomow committed his offenses, prohibits downward departure on the basis of post-sentencing rehabilitation. U.S.S.G. § 5K2.19. Because downward departure for post-sentencing *372rehabilitation was permissible at the time Lomow committed his offenses the court should have considered Lomow’s request for downward departure at resentencing. See Ortland, 109 F.3d at 546-47. The district court was therefore required when resentencing to apply the Guidelines in effect at the time of Lomow’s offenses to the conspiracy count and therefore, under the “one-book” rule, to all counts committed at the same time. U.S.S.G. § 1B1.11; cf. Ortland, 109 F.3d at 546-47 (allowing sentencing under different Guidelines Manuals for multiple offenses where some were completed before and some after Guidelines amendments went into effect).
Calculating the conspiracy sentence under the 2001 Guidelines was therefore error. I concur, however, because the district court’s error was harmless. The 72-month money-laundering sentence was proper under the 1998 Guidelines for both “grouping” and “one-book” purposes, so it was valid under the Guidelines and there was no reason to reconsider it. The court also indicated that it was unwilling to depart below 60 months on the conspiracy count. Therefore, as the majority notes, even if the court had properly considered downward departure for post-sentencing rehabilitation on the conspiracy count, Lo-mow’s sentence would not have changed.